Case 6:19-cv-02237-RBD-LRH Document 51 Filed 11/16/20 Page 1 of 2 PageID 4099




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                              ORLANDO DIVISION

UNITED STATES OF AMERICA;
STATE OF FLORIDA; and OMNI
HEALTHCARE, INC.,

      Plaintiffs,

v.                                                   Case No. 6:19-cv-2237-Orl-37LRH

HEALTH FIRST, INC. ET AL.,

      Defendants.
_____________________________________

                                       ORDER

      Before the Court are Defendants’ motions to dismiss. (Docs. 42–45 (collectively,

“Motions”).) Plaintiff responded by filing an amended complaint. (See Docs. 47, 50.) So

the Motions are moot.

      Accordingly, it is ORDERED AND ADJUDGED that Defendants Health First,

Inc. and Health First Medical Group, LLC’s Motion to Dismiss (Doc. 42), Oncologists

Defendants’ Dispositive Motion to Dismiss (Doc. 43), Defendants, Leonard Grecul, Mark

Mendolla, Thomas Swain, Steven Karas, and Enrique Polanco’s Motion to Dismiss (Doc.

44), and Defendants Steven Johnson, Joseph Felkner, Drew Rector, Matthew Gerrell, and

Jeffrey Stalnaker’s Motion to Dismiss (Doc. 45) are DENIED AS MOOT.

      DONE AND ORDERED in Chambers in Orlando, Florida, on November 16, 2020.




                                          1
Case 6:19-cv-02237-RBD-LRH Document 51 Filed 11/16/20 Page 2 of 2 PageID 4100




Copies to:
Counsel of Record




                                      2
